Citation Nr: 1229718	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent from October 1, 2004 to June 21, 2005 and from January 1, 2006 to the present for herniated lower lumbar disk on a schedular basis.  

2.  Entitlement to an initial disability rating greater than 20 percent from October 1, 2004 to June 21, 2005 and from January 1, 2006 to the present for herniated lower lumbar disk on an extraschedular basis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 2004. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from November 2004 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Specifically, in the November 2004 rating decision, the RO granted service connection for herniated lower lumbar disk and assigned a 10 percent disability rating effective October 1, 2004, the day after the Veteran's discharge from military service.  In the September 2005 rating decision, the RO granted a temporary evaluation of 100 percent based on the Veteran's June 2005 low back surgery beginning June 22, 2005 under the provisions of 38 C.F.R. § 4.30 and granted a 10 percent rating beginning October 1, 2005.  In a June 2006 rating decision, the RO extended the temporary rating of 100 percent until December 2005, and assigned a 20 percent rating beginning January 1, 2006.   

This case was previously before the Board in June 2009 and July 2011 and on each occasion the Board remanded the lumbosacral spine issue for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequently, by rating decision dated in March 2011 the RO increased the Veteran's disability rating for his herniated lower lumbar disk to 20 percent from October 1, 2004 to June 21, 2005 and continued the 20 percent rating assigned beginning January 1, 2006.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an increased rating for the Veteran's herniated lower lumbar disk on an extraschedular basis as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From October 1, 2004 to June 21, 2005 and from January 1, 2006 to the present the Veteran's herniated lower lumbar disk has been manifested by subjective complaints of low back pain; objectively, he has had forward flexion of the lumbar spine to 40 degrees, at worst with no additional loss of motion on repetitive use.  While the Veteran has reported three episodes in prior years of physician-directed bedrest, there is no evidence as to the length or duration of the Veteran's prescribed bedrest.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for herniated lower lumbar disk from October 1, 2004 to June 21, 2005 and from January 1, 2006 to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected herniated lower lumbar disk is more disabling than currently evaluated.  Service treatment records show that the Veteran began complaining of back pain with numbing radiation to the left anterior thigh as early as March 1996.  A March 1996 X-ray of the low back revealed a normal lumbosacral spine but an April 1996 magnetic resonance imaging (MRI) scan of the low back revealed left lateral disk herniation at L3-4, mild, intervertebral disk space narrowing at L4-5, and moderate narrowing at L5-S1 with disk desiccation at L5-S1.  

The Veteran submitted a claim for service connection for a low back disorder in April 2004 and, by rating decision dated in November 2004 the RO granted service connection for herniated lower lumbar disk and assigned a 10 percent disability rating effective October 1, 2004, the day after the Veteran's discharge from military service.  Thereafter, the Veteran perfected an appeal with regard to this decision.  Subsequently, in a September 2005 rating decision, the RO granted a temporary evaluation of 100 percent based on the Veteran's June 2005 low back surgery beginning June 22, 2005 under the provisions of 38 C.F.R. § 4.30 and granted a 10 percent rating beginning October 1, 2005.  In a June 2006 rating decision, the RO extended the temporary rating of 100 percent until December 2005, and assigned a 20 percent rating beginning January 1, 2006.  Finally, by rating decision dated in March 2011 the RO increased the Veteran's disability rating for his herniated lower lumbar disk to 20 percent from October 1, 2004 to June 21, 2005 and continued the 20 percent rating assigned beginning January 1, 2006.  

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's herniated lower lumbar disk is currently rated under 38 C.F.R. § 4.71a, DCs 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235-5242.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Also under note (1), neurologic manifestations are to be rated separately.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).  

Relevant Medical Evidence

Evidence relevant to the current level of severity of the Veteran's herniated lower lumbar disk includes VA examination reports dated in May 2004, October 2005, March 2006, and February 2010.  

During the May 2004 VA examination the Veteran reported an onset of low back pain in 1996 while on active duty.  There was no reported injury, he just woke up one morning with sudden pain in the back.  He denied any surgeries.  The pain was in the left low back, going down the anterior left leg to the knee.  There was no numbness or weakness in the leg.  There was no bowel or bladder incontinence and no erectile dysfunction.  The Veteran denied the use of an assistive device to include a brace, a cane, and/or a crutch.  When he needed it, the Veteran took some nonsteroidals he had been given, which relieved flare-ups of pain.  Flares occurred once a year for about three weeks, during which he could not sit and could not do much.  He was unable to walk up stairs, not able to weight bear, and was not able to left one to ten pounds.  He reported that sometime in the spring of 2003 he had a severe flare and was told by a physician to go to bed rest for 48 hours.  He worked as an information manager on computers in a sedentary job, with no job restrictions when he was not experiencing a flare-up of pain.  He had been advised against Nautilus equipment for his back but otherwise had no activity restrictions.  

On physical examination of the spine there was normal curvature, no tenderness, and no spasm.  The lumbosacral spine had painless right and left lateral bending of 0 to 40 degrees, extension from 0 to 30 degrees with pain, flexion from 0 to 75 degrees, and right and left rotation from 0 to 60 degrees.  There was no diminution in any of these with repetitive testing.  He had negative straight leg raising.  The cervical spine had full range of motion.  The impression was herniated lower lumbar disk.  In an addendum the examiner noted that there was no additional limitation of motion of the lumbar spine caused by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-ray examination of the lumbar spine was unremarkable.  

During the October 2005 VA examination the Veteran reported that in June 2005 he had an acute disk rupture and underwent an L5-S1 hemilaminectomy.  Since the surgery the Veteran reported that he had developed numbness and tingling in the anterior part of his lower leg, from his knee extending down to the dorsal part of his foot.  The Veteran continued to have pain in the lumbar region of his back, extending laterally to the right.  The veteran had always had decreased sensation in the anterior aspect of his thigh, from his inguinal region to his knee.  He attributed this to a previous melanoma resection.  The Veteran had not been able to work since the June 2005 surgery and his private physician told him he should not work until December.  The Veteran reportedly worked as an academic advisor at a college.  

The Veteran reported increased pain with sitting 10 minutes and standing 30 minutes.  He indicated that walking improved the pain.  He also indicated that he experienced pain every night and was unable to sleep.  With mild movements, the pain was reportedly excruciating.  The Veteran reportedly took Oxycodone, Propoxyphene, and muscle relaxant, and this helped the pain some.  He was able to drive and walk for short distances but was unable to do any of his regular chores.  The Veteran was told by his neurosurgeon that he would develop right foot drop after the surgery.  He had not had an MRI since the surgery.  The Veteran did not use any assistive devices to walk.  He did, however, wear compression hose on his right leg secondary to his history of surgery for melanoma.  

On physical examination the Veteran had two scars on his lower spine.  One was a horizontal scar measuring 8 x 1 centimeters (cm) which was hypopigmented, nontender, nonadherent, and superficial.  This was secondary to his melanoma.  The other scar was a vertical scar superior to the horizontal scar that measured 9 x 0.2 cm, was nontender, hyperpigmented, slightly tender, superficial, and nonadherent.  The Veteran did have some point tenderness laterally to the right of his lumbar spine.  He also had positive straight leg raises on the right.  The Veteran did have weakness in his right lower extremity, specifically he had approximately 2/5 strength in his hip flexors, 2/5 strength in his lower leg, and 3/5 in his dorsiflexion muscles.  He had increased reflexes in his right Achilles and right patella at 3+ and 2+ on his left side.  The Veteran also had decreased sensation in the dorsal part of his right foot, extending halfway up his shin.  He had no ulcers on his feet.  The examiner was unable to do range of motion testing on the Veteran secondary to severe back pain.  The diagnosis was status post hemilaminectomy L5-S1 with a recommendation to stay out of work until December.  The Veteran reported that he had just begun physical therapy and that it was excruciating.  The examiner recommended that the Veteran be reevaluated in six months to see how he had improved after physical therapy.  

In a March 2006 addendum to the October 2005 VA examination the examiner wrote that the claims file and since been reviewed.  

During the February 2010 VA examination the examiner noted that the claims file had been reviewed.  At that time the Veteran continued to have pain across his low back, going down the anterior and lateral left leg to the foot.  Also, some in the right but he had permanent paresthesias on the right, it was less of a problem.  There was no bowel or bladder incontinence and no brace, cane, or crutch.  The Veteran took Lortab, Naprosyn, and Flexeril with relief.  He reported that he had had three episodes in the past year of physician-directed bedrest, each of them until he was able to stand and walk.  He had also been returned to physical therapy.  Activities of daily living were restricted in that he was unable to stand for more than 30 minutes, unable to walk more than an hour, and unable to sit for very long.  He had a sedentary job with no job restrictions.  His flares had flared three times in the past four months for four to five days, during which he had to avoid weightbearing, do minimal activity, and essentially stay in bed.  

With regard to the malignant melanoma it was noted that the Veteran had a mole removed from his low back in 1996.  It turned out to be malignant and the Veteran underwent a wide excision.  The, about a year later in October 1997, he had a right groin lymph node dissection, including a sentinel node on the left.  Reports in the claims file indicated that the nodes were negative.  The Veteran reported that there was a single cell found in one of the right inguinal nodes.  Subsequently, the Veteran underwent one year of interferon treatment and then there was no more treatment.  The Veteran reportedly had yearly skin surveys and recently had a basal cell carcinoma removed form the dorsum of his left hand.  He reported that he had permanent numbness in the anterior and lateral leg from the groin distally down to the dorsal foot with occasional swelling and weakness.  There was no medication, no activities of daily living restriction, and no job restriction.  

On physical examination there was reportedly no limp and no assistive device.  Thoracolumbar spine had a 6.5 x 0.1 cm vertical well-healed surgical scar that was fixed, flat, of normal color, and nontender.  The spine itself was of normal curvature.  There was no tenderness or spasm.  Right lateral bending was 0 to 15 degrees with pain, left lateral bending was 0 to 15 degrees, extension was 0 to 10 degrees, flexion and right rotation was 0 to 40 degrees, and left rotation was 0 to 30 degrees.  There was no pain and no diminishment with repetitive testing.  The Veteran had negative axial compression pain and negative truncal rotation pain.  He did have a positive Burns test.  He had 5/5 motor strength in the lower extremities, although the right was less than the left.  He had negative bilateral straight leg raising, 2+ deep tendon reflexes at the left knee, both ankles, and 1+ at the right knee.  Tone was normal and there was no atrophy.  The low back, on the right lower lumbar region, had an 8 x 2.5 depressed 0.2 cm scar, which was nontender, or normal color, and fixed.  This was the wide excision from the melanoma.  The right lower extremity in the groin had a 5 x 1 depressed 0.1 cm scar and two drainage tube portal scars of 2 x 0.2, one of them depressed 0.1 cm.  The scars were all numb, fixed, and or normal color.  The Veteran had dyshidrotic skin on the lateral thigh on the right.  He had decreased sensation on the right anterior and lateral thigh and calf and intermediate decreased sensation on the right medial and posterior thigh only.  The medial and posterior calf and foot had normal sensation.

X-ray examination of the lumbar spine showed marked disk space narrowing at L5-S1 with mild disk space narrowing at L3-4 and L4-5 with prior right laminectomy at L5.  The impression was lumbar degenerative disk disease post laminotomy with left lower extremity radiculopathy with intervertebral disk syndrome with reported three episodes of incapacitation.  In addition, he had no evidence of disease of his malignant melanoma but he did have permanent nerve injury and paresthesia of the right lower extremity from the lymph node dissection.  There was no evidence of edema on examination, although the Veteran reported that he still suffers from leg swelling.  

In an addendum to the February 2010 VA examination report the examiner wrote that there was no pain on range of motion or flare ups of the lumbar spine.  Also, there was no additional limitation of motion of the lumbar spine due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner further wrote that all of the scars on the Veteran's back were nontender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown.  

Also of record are private treatment records dated from June 2005 through February 2010.  These records show that the Veteran underwent semi hemilaminectomy L5-S1, removal of multiple superior free fragments of disc from L5-S1, microdissection, microdiscectomy, epidural fat graft and installation of epidural Depo-Medrol (also referred to as lumbar laminectomy) in June 2005 and complained of back pain through February 2010.  

Analysis

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's service-connected herniated lower lumbar disk under the scheduler criteria.  The Veteran's range of motion does not meet the criteria for a 30 percent rating under DC 5237 as a 30 percent rating pertains to limitation of motion of the cervical spine, not the lumbar spine.  The Veteran's range of motion also does not meet the criteria for a 40 percent rating under DC 5237 as his forward flexion is greater than 30 degrees, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  Significantly, the Veteran had 75 degrees of flexion during the May 2004 VA examination and 40 degrees of flexion during the February 2010 VA examination.  Thus, a disability rating greater than 20 percent under DC 5237 is not warranted.      

While the July 2005 VA examination report shows that the Veteran had 90 days of prescribed bedrest due to his back disorder this was immediately following the Veteran's June 2005 low back surgery during which the Veteran is in receipt of a temporary evaluation of 100 percent under the provisions of 38 C.F.R. § 4.30.  Also, while the Veteran reported three episodes in prior years of physician-directed bedrest during the February 2010 VA examination, there is no medical evidence confirming the length or duration of the Veteran's prescribed bedrest despite the RO's attempt to discover such information by letter dated in August 2011.  Further, even though the Veteran reported experiencing "flares" of his low back disorder three times in the past four months, each lasting four to five days, this is only a total of 15 days or approximately two weeks.  As above, the next highest rating of 40 percent under intervertebral disc syndrome is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Thus, a disability rating greater than 20 percent under DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.   

The Board also finds that a disability rating greater than 20 percent is not warranted for the Veteran's herniated lower lumbar disk under DeLuca.  As above, both the May 2004 and February 2010 VA examiners specifically noted that there was no pain on repeated use, fatigue, weakness, lack of endurance, or incoordination. 

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 20 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected herniated lower lumbar disk in this case does not more nearly approximate the next higher rating.  

As for the possibility of a separate rating for any neurological complications associated with the Veteran's herniated lower lumbar disk, the Board notes that the Veteran is already in receipt of separate compensable disability ratings for nerve injury and paresthesia of the right lower extremity and radiculopathy of the left lower extremity.  As such, there is no need to discuss the Veteran's neurological difficulties associated with the herniated lower lumbar disk.  

The Board has also considered his statements that his low back disorder is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the low back disorder warrants no more than the disability rating currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration,  in an August 2010 Informal Hearing Presentation, the Veteran's representative wrote that the Veteran only worked part-time at a college marketing/admissions job until around 2010, and that it was not clear whether the Veteran's current employment was full-time.  Such evidence raises the issue of entitlement to an extra-schedular rating for his service-connected low back disorder.  Barringer v. Peake, 22 Vet. App. 242 (2008).  However, additional development must be undertaken, to include contacting the Veteran for additional information.  Thereafter, as outlined in the Remand below, the RO should consider whether referral for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of October 1, 2004, the day after his discharge from military service, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day after his discharge from military service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of the Veteran's low back disorder, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 20 percent from October 1, 2004 to June 21, 2005 and from January 1, 2006 to the present for herniated lower lumbar disk is denied on a schedular basis.


REMAND

As noted above, the evidence in connection with the Veteran's service-connected low back disorder raises the possibility that 38 C.F.R. § 3.321 is applicable.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must contact the Veteran to determine if he has any additional evidence relevant to the question of whether his low back disorder has caused marked interference with employment, to include documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his low back disorder.

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the RO must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Also, in the August 2010 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to a TDIU.  Specifically, the representative wrote that the Veteran met the schedular requirements for a TDIU and, as above, that the Veteran only worked part-time at a college marketing/admissions job until around 2010, and that it was not clear whether the Veteran's current employment was full-time.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected herniated lower lumbar disk.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected low back disorder and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  

Notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his low back disorder.

2.  The Agency of Original Jurisdiction (AOJ) should arrange for the Veteran to be afforded VA examination(s) to determine the current nature of the Veteran's service-connected disorders.  Specifically, the examiner should describe the effects of the Veteran's service-connected disabilities (i.e., major depressive disorder, nerve injury and paresthesia of the right lower extremity, herniated lower lumbar disk, hypertension, gastroesophageal reflux disease, radiculopathy of the left lower extremity, seborrheic dermatitis, and residuals of stage III malignant melanoma) on the Veteran's ability to obtain and maintain substantially gainful employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the low back disorder under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  After the development requested above has been completed, the AOJ should readjudicate the appellant's claim.  If the benefits sought continue to be denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


